


EXHIBIT 10.1


AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
PARKWAY PROPERTIES LP


THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (“Amendment No. 1”), dated as of December 19, 2013, is entered into
by and between Parkway Properties Inc., a Maryland corporation (the “Company”),
and Parkway Properties General Partners Inc. (the “General Partner”), a Delaware
corporation, and amends that certain Second Amended and Restated Agreement of
Limited Partnership of Parkway Properties LP (the “Partnership”), a Delaware
limited partnership, dated February 27, 2013 (the “Partnership Agreement”).


WHEREAS, pursuant to the terms of Section 7.3 of the Partnership Agreement, the
General Partner, in its capacity as general partner of the Partnership, and the
Company, as the holder of a Majority in Interest of the Limited Partners, wish
to amend the Partnership Agreement on the terms as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that for good and adequate consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:


Section 1    AMENDMENTS


(a)Section 11.2 of the Partnership Agreement hereby is amended by deleting
current paragraphs (b) and (c) and replacing such paragraph with the following
new paragraphs (b) and (c):


“(b)    Except as otherwise provided in Section 11.2(c), the Company shall not
engage in any merger, consolidation or other combination with or into another
person, sale of all or substantially all of its assets or any reclassification,
recapitalization or change of its outstanding equity interests (each, a
“Termination Transaction”), unless the Termination Transaction has been approved
by a Consent of the Partners and in connection with which all Limited Partners
either will receive, or will have the right to elect to receive, for each
Partnership Unit an amount of cash, securities, or other property equal to the
product of the REIT Shares Amount and the greatest amount of cash, securities or
other property paid to a holder of one REIT Share in consideration of one REIT
Share pursuant to the terms of the Termination Transaction; PROVIDED THAT, if,
in connection with the Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of more than
thirty-three and one-third percent (33.3 %) of the outstanding REIT Shares, each
holder of Partnership Units shall receive, or shall have the right to elect to
receive, the greatest amount of cash, securities, or other property which such
holder would have received had it exercised its right to Redemption (as set
forth in Section 8.6) and received REIT Shares in exchange for its Partnership
Units immediately prior to the expiration of such purchase, tender or exchange
offer and had thereupon accepted such purchase, tender or exchange offer.


(c)    Notwithstanding Section 11.2(b), the Company may merge, or otherwise
combine its assets, with another entity if: (i) immediately after such merger or
other combination, substantially all of the assets directly or indirectly owned
by the surviving entity, other than Partnership Units held by the Company, are
owned directly or indirectly by the

1

--------------------------------------------------------------------------------




Partnership or another limited partnership or limited liability company which is
the survivor of a merger, consolidation or combination of assets with the
Partnership (in each case, the “Surviving Partnership”); (ii) the Limited
Partners own a percentage interest of the Surviving Partnership based on the
relative fair market value of the net assets of the Partnership (as determined
pursuant to Section 11.2(e) and the other net assets of the Surviving
Partnership (as determined pursuant to Section 11.2(e)) immediately prior to the
consummation of such transaction; (iii) the rights, preferences and privileges
of the Limited Partners in the Surviving Partnership are at least as favorable
as those in effect immediately prior to the consummation of such transaction and
as those applicable to any other limited partners or non-managing members of the
Surviving Partnership; and (iv) such rights of the Limited Partners include the
right to exchange their interests in the Surviving Partnership for at least one
of: (a) the consideration available to such Limited Partners pursuant to
Section 11.2(b) or (b) if the ultimate controlling person of the Surviving
Partnership has publicly traded common equity securities, such common equity
securities, with an exchange ratio based on the relative fair market value of
such securities (as determined pursuant to Section 11.2(e)) and the REIT
Shares.”


(b)Section 11.3 of the Partnership Agreement hereby is amended by deleting the
last sentence of paragraph (a) thereof and replacing such sentence with the
following new sentence:


“Each Limited Partner or Assignee (resulting from a transfer made pursuant to
clauses (i)-(iv) of the preceding sentence) shall have the right to transfer all
or any portion of its Partnership Interest, subject to the satisfaction of each
of the following conditions (in addition to the right of each such Limited
Partner or Assignee to continue to make any such transfer permitted by clauses
(i)-(iv) of such sentence without satisfying either of the following
conditions):”


(c)Subject to, and effective only upon, consummation of the merger (the
“Merger”) of Thomas Properties Group, Inc. (“TPGI”) with and into the Company
pursuant to that certain Agreement and Plan of Merger dated September 4, 2013 by
and among TPGI, Thomas Properties Group, L.P., the Company, the Partnership and
PKY Masters, LP, the Partnership Agreement shall be amended by deleting existing
Exhibit A thereto and replacing such exhibit with new Exhibit A attached hereto.


Section 2     NO OTHER CHANGES


Except as expressly amended hereby, the Partnership Agreement shall in all
respects continue in full force and effect and the General Partner and the
Company ratify and confirm that they continue to be bound by the terms and
conditions thereof.


Section 3    APPLICABLE LAW
    
This Amendment No. 1 shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.


Section 4    CAPITALIZED TERMS
    
All capitalized terms used in this Amendment No. 1 and not otherwise defined
herein shall have the meanings assigned to such terms in the Partnership
Agreement.


[Signature page follows.]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Second Amended and Restated Partnership Agreement of Parkway Properties, LP as
of the date first written above.


THE GENERAL PARTNER:


PARKWAY PROPERTIES GENERAL PARTNERS INC.






By:
/s/ David O’Reilly    

Name:
David O’Reilly

Title:
Executive Vice President, Chief Financial Officer and Chief Investment Officer







By:
/s/ Jeremy Dorsett    

Name:
Jeremy Dorsett

Title:
Executive Vice President, General Counsel and Secretary





THE COMPANY:


PARKWAY PROPERTIES, INC.


By:
/s/ David O’Reilly    

Name:
David O’Reilly

Title:
Executive Vice President, Chief Financial Officer and Chief Investment Officer







By:
/s/ Jeremy Dorsett    

Name:
Jeremy Dorsett

Title:
Executive Vice President, General Counsel and Secretary



   





--------------------------------------------------------------------------------




Exhibit A


PARKWAY PROPERTIES LP
EXHIBIT A
 
 
 
 
 
 
Partner
  
Partnership
  
Certificate Number
(If Applicable)
Parkway Properties, Inc. (the “Company”)1
  
68,625,9832 Common Limited Partnership Units3
  
N/A
Lane N. Meltzer4
  
1,318 Common Limited Partnership Units
  
N/A
Eleonora A. Silverman5
 
278,817 Common Limited Partnership Units
 
011


     Eleonora A. Silverman5


     Andrew Silverman5


     Andrew Silverman5


     Alexander D. Silverman5


     Alexander D. Silverman5
 


66,783 Common Limited Partnership Units6


223,635 Common Limited Partnership Units


53,565 Common Limited Partnership Units6


223,635 Common Limited Partnership Units


53,565 Common Limited Partnership Units6
 


012


013


014


015


016
Parkway Properties General Partners, Inc.7
  
110,958 Class A Common General Partnership Units
  
N/A
Maguire Thomas Partners - Philadelphia, Ltd. 8
 
1,343,263 Common Limited Partnership Units
 
N/A
Thomas Investment Partners, Ltd.8
 
1,224,859 Common Limited Partnership Units
 
N/A
Maguire Thomas Partners - Commerce Square II, Ltd.8
 
882,290 Common Limited Partnership Units
 
N/A
The Lumbee Clan Trust8
 
708,147 Common Limited Partnership Units
 
N/A
Thomas Master Investments, LLC8
 
240,592 Common Limited Partnership Units
 
N/A
Thomas Partners, Inc.8
 
52,310 Common Limited Partnership Units
 
N/A
Diana Laing 8
 
44,564 Common Limited Partnership Units
 
N/A
John R. Sischo8
 
21,657 Common Limited Partnership Units
 
N/A
Paul Rutter 8
 
14,332 Common Limited Partnership Units
 
N/A
Thomas S. Ricci8
 
5,096 Common Limited Partnership Units
 
N/A
 
 
 
 
 

 



















--------------------------------------------------------------------------------






1


Capital Contribution consists of $9,900 plus those properties contributed
subsequent to the Effective Date.

2


The number of Common Limited Partnership Units as of December 18, 2013 that will
be increased following completion of the Merger in an amount that corresponds to
the number of shares of common stock of the Company issued in connection with
the Merger.
3


Adjusted from time to time to take into account redemptions and issuances of
stock by the Company and the corresponding unit issuances and redemptions by the
Partnership.

4


Capital Contribution consists of 47.5% General Partnership Interest in and to
the 111 Capitol Building Limited Partnership to Parkway Jackson LLC (a limited
liability company which is wholly owned by the Limited Partnership).

5


Capital Contribution consists of 100% membership interest in PKY Lincoln Place
LLC, a Delaware limited liability company, as the owner of Lincoln Place, 1601
Washington Avenue, Miami Beach, Florida, as assigned to PKY Lincoln Place
Holdings, LLC (a limited liability company which is wholly owned by the Limited
Partnership).
6


Pledged to PKY Lincoln Place Holdings, LLC pursuant to Indemnity Pledge
Agreement, dated December 6, 2013.
7


Capital Contribution consists of $100 plus those properties contributed
subsequent to the Effective Date.
8 


Capital Contribution consists of the operating partnership units of Thomas
Properties Group, LP that were exchanged for Common Limited Partnership Units in
connection with the mergers pursuant to that certain agreement and plan of
merger between Parkway Properties, Inc., the Partnership, PKY Masters LP, Thomas
Properties Group, Inc. and Thomas Properties Group, L.P. dated September 4,
2013.






